Citation Nr: 1452694	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-46 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to non-service-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969.  He was in receipt of the Purple Heart, Silver Star, and Bronze Star Medals.  The Veteran died on April [redacted], 2007.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The July 2007 rating decision denied entitlement to VA burial benefits.  In November 2007, the appellant filed a Notice of Disagreement with respect to non-service-connected burial benefits.  The RO furnished the appellant a Statement of the Case in November 2009, and the appellant filed a Substantive Appeal (VA Form 9) in December 2009.  The June 2008 rating decision denied service connection for the cause of the Veteran's death.  In August 2008, the appellant filed a Notice of Disagreement.  The RO furnished the appellant a Statement of the Case in December 2009, and the appellant filed a Substantive Appeal (VA Form 9) in March 2010 subsequent to a 60 day extension for perfecting her appeal.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue(s) of entitlement to non-service-connected burial benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2007.  The death certificate lists the cause of death as complication of thermal injuries.  

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.  

3.  There is no competent and probative evidence establishing that the Veteran had any acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).    

4.  The evidence does not establish that a service-connected disability caused or contributed substantially or materially to the Veteran's death, or that the cause of death is otherwise related to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, in an April 2008 letter issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim for cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  A November 2009 letter informed the appellant that the Veteran was not service-connected for any disabilities at the time of his death and notified the appellant that she could establish service connection by submitting evidence that sufficiently demonstrated that a condition not service connected during the Veteran's lifetime had caused or contributed to his death.  The November 2009 letter also informed the appellant of the evidence needed to establish a disability rating and effective date for the claim on appeal.  

Although the November 2009 notification was issued after the adjudication on appeal, the appellant's case was subsequently readjudicated in the December 2009 statement of the case and the April 2014 supplemental statement of the case, and she had the opportunity to submit additional argument and evidence.  Therefore, the content timing error did not affect the essential fairness of the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, VA treatment records, terminal medical records, letters that the Veteran wrote during service, and lay statements from the Veteran's family and friends.  The Board notes that a VA medical opinion has not been obtained in this case.  However, as will be explained further below, there is no competent evidence that the Veteran had a diagnosis of any acquired psychiatric disorder, to include PTSD, nor is there competent evidence that any psychiatric disorder caused or contributed materially or substantially to his death.  In the absence of competent evidence of a current disability or a nexus between the Veteran's cause of death and service, obtaining a medical opinion is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The appellant was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was 
either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The VA regulation pertaining to claims for service connection for the cause of death, 38 C.F.R. § 3.312, provides as follows:

(a) General.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  
(b) Principal cause of death.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
(c) Contributory cause of death.  (1) Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
(2) Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  
(3) Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  
(4) There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as psychosis, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant contends that the Veteran's PTSD was a disability not yet service connected that substantially or materially contributed to his death.  Specifically, she alleges that the Veteran had PTSD that was related to his in-service combat experiences.  She maintains that due to the impatience he had related to his PTSD, he added too much fuel to the fire that was burning the trash, and the resulting intensity of the flames seriously burned him and led to his death.  During the Veteran's lifetime, he was not service-connected for any disabilities.  The Veteran died on April [redacted], 2007, more than 38 years after his military service.  The death certificate lists the cause of death as complication of thermal injuries.  

No complaint, diagnosis, or treatment for any psychiatric disorder is shown in the service treatment records or within a year after the Veteran's separation from service.

The post-service medical evidence of record is also negative for any diagnoses or treatment for any psychiatric disorders.  VA medical records dated from November 2005 to October 2006 show that the Veteran's depression screens were negative.  In the Veteran's November 2005 and December 2005 PTSD screens, he answered "Yes" to the questions regarding whether he had nightmares or thought about a frightening experience when he did not want to, whether he tried hard to think about the experience or went out of his way to avoid situations that reminded him of it, and whether he was constantly on guard, watchful, or easily startled.  However, he did not receive a diagnosis of PTSD and was noted to have not had a prior diagnosis of PTSD.  Subsequently, the Veteran's October 2006 PTSD screen was negative.  

The Veteran's terminal medical records show that the Veteran was admitted on March 30, 2007 for total-body surface area burn and inhalation injury that had occurred earlier that day.  During his hospitalization, his psychiatric system was not noted to have any abnormalities.  The Veteran's death summary on April [redacted], 2007 revealed that he had multiple end organ failure that ultimately resulted in respiratory arrest, asystole confirmed with clinical examination, asystole on EKG tracing, and no corneal reflex.  The final diagnosis was cardiorespiratory arrest, and contributing diagnoses were listed as hypertension, hyperlipidemia, acute renal failure, and myocardial infarction.  

Lay statements dated in January 2008 and February 2008 from the appellant, the Veteran's sister, and the Veteran's friend revealed, in pertinent part, that after returning home from Vietnam, the Veteran had transformed from a secure and strong individual into a nervous, quiet man.  The Veteran had experienced nightmares, anxiety, tremors in his hands, sleep deprivation, detachment, impatience, and depression.  He would also jump at the slightest sound and was scared by loud noises.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), an acquired psychiatric disorder, to include PTSD, falls outside the realm of common knowledge of a lay person.  In this regard, while the appellant and her friends and family can competently report the onset and continuity of any anxiety and nightmares that the Veteran may have had, an actual diagnosis of an acquired psychiatric disorder, to include PTSD, requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, to the extent that the appellant and her friends and family believe that the Veteran's cause of death was due to his period of service, or that he had PTSD that contributed to the cause of his death, as lay persons, they are not shown to possess any specialized training in the medical field.  The appellant's and her family and friends' opinions as to the etiology of the Veteran's cause of death or the extent which the Veteran's potentially service-connected disabilities had contributed to his cause of death are not competent medical evidence, as such questions require medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  In any event, the Board concludes that the medical evidence, which reveals no findings of an acquired psychiatric disorder, to include PTSD, is of greater probative value than the lay contentions of the appellant and her friends and family. 

In this case, while there is current medical evidence of record dating from November 2005 through April 2007, none of this evidence reflects findings of diagnoses of any acquired psychiatric disorder, to include PTSD.  Moreover, there is no competent medical evidence that any PTSD had contributed materially or substantially to the Veteran's death.  

Finally, the Board notes that the appellant does not contend that the Veteran's cause of death, complication of thermal injuries, was related to his period of service.  Indeed, the medical evidence of record clearly shows that the Veteran's thermal injuries were incurred on March 30, 2007, about 38 years after his period of active service, and there is no medical evidence suggesting that the Veteran's thermal injuries were related to his period of service.  

Accordingly, in the absence of competent and credible evidence that the Veteran had a diagnosis of any psychiatric disorder, that any psychiatric disorder had contributed materially or substantially to the Veteran's death, or that the Veteran's thermal injuries were related to service, consideration of service connection for the cause of the Veteran's death is not warranted on any basis.   

In summary, the Veteran did not have a diagnosed psychiatric disorder, his thermal injuries manifested many years following separation from service, and there is no evidence suggesting a medical relationship, or nexus, between thermal injuries and the Veteran's period of service, or between PTSD and the Veteran's cause of death.  Thus, the preponderance of the evidence indicates that a disability of service origin did not cause or contribute substantially or materially to the Veteran's death.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


REMAND

Effective July 7, 2014, VA amended the applicable regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713, which were written and organized for clarity and ease of use.  VA also improved delivery of burial benefits by, among other things, automatically paying surviving spouses certain burial benefits when eligibility for those benefits can be determined from evidence of record, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law, and establishing a priority of payment to non-spouse survivors.  These changes allowed VA to automate payment of a burial allowance to most surviving spouses and expedite the adjudication of all other burial benefits claims.  See 79 Fed. Reg. 109, 32658-62 (June 6, 2014).

Except as otherwise provided, the final rulemaking was applicable to claims for burial benefits pending on or after July 7, 2014.  Section 3.1702 explains, however, that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014.  As the appellant's claim was received in May 2007 and was still pending on July 7, 2014, both the older and revised criteria apply, whichever is more favorable.

Under both the old and revised criteria, non-service-connected burial benefits may be paid for a veteran whose death was not service-connected and who dies while properly hospitalized by VA.  38 C.F.R. § 3.1600(c) (July 6, 2014); 38 C.F.R. § 3.1706 (July 7, 2014).  For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C.A. § 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703); admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the U.S.; or admission (transfer) to a state nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  Id.  Under the revised criteria, the term "hospitalized by VA" is additionally defined as hospitalization by VA pursuant to any of the above mentioned reasons but was not at the facility at the time of death and was (i) on authorized absence that did not exceed 96 hours at the time of death, (ii) on unauthorized absence for a period not in excess of 24 hours at the time of death, or (iii) absent from the facility for a period not in excess of 24 hours of combined authorized and unauthorized absence at the time of death; or travel under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (July 7, 2014).    

The appellant acknowledges that the Veteran passed away while at Brooke Army Medical Center, a non-VA facility.  However, she contends that because Brooke Army Medical Center is a Department of Defense (DoD) hospital, and the regulations provide that DoD hospitals have bed allocations for VA patients when such an agreement has been entered into between the two facilities, the Veteran should have been considered as passing away at the equivalent of a VA hospital.  

The appellant reported that due to the severity of the Veteran's burns, he had been airlifted to the burn treatment unit at Brooke Army Medical Center because the nearest VA medical center in San Antonio, Texas, did not have a helicopter landing pad or a burn treatment unit.  Additionally, once the Veteran had arrived at Brooke Army Medical Center, it had been determined that he was unable to be moved to a different facility.  

38 C.F.R. § 17.50 (2014) provides, in pertinent part, that hospital facilities operated by the Department of Defense, Public Health Service, or any other government agency may be used for the care of VA patients pursuant to agreements between VA and the department or agency operating the facility.  When such an agreement has been entered into and a bed allocation for VA patients has been provided for in a specific hospital covered by the agreement, care may be authorized within the bed allocation for any veteran eligible under 38 U.S.C.A. § 1710 or 38 C.F.R. § 17.44.  

38 U.S.C.A. § 8111 (West 2002) pertains to the sharing of VA and Department of Defense health care resources and provides that the Secretary of VA and the Secretary of Defense shall enter into agreements and contracts for the mutually beneficial coordination, use, or exchange of use of the health care resources of VA and the Department of Defense with the goal of improving the access to, and quality and cost effectiveness of, the health care provided by the Veterans Health Administration and the Military Health System to the beneficiaries of both departments.  38 U.S.C.A. § 8111(a).  The heads of individual Department of Defense and VA medical facilities and service regions are authorized to enter into health care resources coordination and sharing agreements.  Under any such agreement, an individual who is a primary beneficiary of one department may be provided health care, as provided in the agreement, at a facility or in the service region of the other department that is a party to the sharing agreement.  Each such sharing agreement shall identify the health care resources to be shared.  38 U.S.C.A. § 8111(e).                  

In this case, eligibility for burial benefits turns on whether a sharing agreement for pertinent health care services exists between Brooke Army Medical Center and the Audie L. Murphy Memorial VA Hospital in San Antonio, Texas.  Internet treatises readily available to the public indicate that under a local sharing agreement between VA and DoD, partners can be a provider of services, a receiver of services, or both.  Health services shared under these agreements include inpatient and outpatient care, ancillary services, dental care, and specialty care services.  Shared support services include administration and management, research, education and training, patient transportation, and laundry.  Moreover, in Fiscal Year 1998, Brooke Army Medical Center had 3 agreements to provide services to the South Texas VA medical center.  Additionally, another Internet treatise readily available to the public revealed that a web-based graphical user interface called Janus provided a combined view of VA/DoD patient record data for DoD and VA medical facilities that have sharing agreements.  In September 2012, Janus was deployed at Brooke Army Medical Center and the VA medical center in San Antonio, Texas.  

Given the above, it appears that there are sharing agreements between Brooke Army Medical Center and the Audie L. Murphy Memorial VA Hospital in San Antonio, Texas, but it is unclear which health care resources are shared between the two facilities.  Therefore, a remand is necessary in order to obtain this information.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to verify whether there are sharing agreements between Brooke Army Medical Center and the Audie L. Murphy Memorial VA Hospital in San Antonio, Texas, and if so, determine which health care resources are available to VA patients at the Brooke Army Medical Center. 

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


